Citation Nr: 0805376	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for neurologic 
residuals of head injury, to include headaches and cognitive 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, and a March 2005 rating decision of the RO 
in Los Angeles, California.  The veteran's appeal currently 
resides within the jurisdiction of the Los Angeles RO.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2007.  
A transcript of the hearing is associated with the claims 
file.

The Board notes that the veteran submitted additional 
evidence that has not been considered by the RO.  However, 
the veteran has waived his right to initial RO consideration 
of such evidence. 

A motion to advance this case on the docket due to the 
appellant's financial hardship was granted by the Board in 
January 2008.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for PTSD and 
head injury residuals are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

A low back disability was not present in service and is not 
etiologically related to service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, two of the issues on appeal are being 
remanded and will not be decided at this time.  The Board 
will however decide the issue of entitlement to service 
connection for a low back disability following a discussion 
of certain preliminary matters.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the low back claim, the record reflects that 
the originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
October 2001, prior to its initial adjudication of the claim.  
Although, at that time, the originating agency did not 
specifically request that the veteran submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request that he submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the October 
2001 letter in substance complied with this requirement.  
Moreover, the RO sent the veteran another letter in March 
2005, which did include notice that he should submit any 
pertinent evidence in his possession.  

Although the veteran was not provided notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for service connected disabilities until 
March 2006, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for a low back disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements was no more than harmless error.

The Board also notes that service treatment records, service 
personnel records, and pertinent updated VA medical records 
have been obtained.  The veteran's social security disability 
records, including an examination report, were obtained in 
February 2001, and duplicates of those records were submitted 
subsequent to the June 2007 hearing.  

The veteran has repeatedly identified in-service 
hospitalization records from Balboa Naval Hospital.  Those 
records have been obtained via the National Personnel Records 
Center (NPRC).  

The veteran also identified hospitalization records from 
Coronado Naval Medical Center.  The RO attempted to locate 
such records and received verification from NPRC that no such 
records existed.  The Board is not aware of the existence of 
any outstanding evidence, including service treatment 
records.  

In sum, the Board is satisfied that the RO properly processed 
this claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  

Accordingly, the Board will address the merits of the claim.  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As set out above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he injured his back in a fall in 
1979 or 1980.  Service treatment records do not reflect any 
complaint or treatment of a low back injury, nor do they show 
that the veteran was found to have a chronic back disorder.  
Indeed, the report of examination for discharge in May 1992 
shows that the veteran's spine was found to be normal on 
clinical evaluation.  Although the post-service medical 
evidence of record shows that the veteran currently has a 
back disability, diagnosed as degenerative disc disease and 
degenerative joint disease, there is no such diagnosis until 
2001, almost a decade after his discharge.  

The Board has considered the veteran's statements with 
respect to what happened in service.  The veteran does not 
contend that the combat presumption should apply in this 
case, and the Board can find no indication that the veteran 
was engaged in combat with the enemy for purposes of that 
presumption.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  While the veteran is competent to relate a 
fall and any symptoms such as back pain experienced 
thereafter, the Board notes that his current account 
conflicts with his report of medical history completed and 
signed by him at the time of discharge in May 1992.  On that 
report, the veteran indicated that he never had and did not 
then have recurrent back pain.  Moreover, while the veteran 
reported an in-service bicycle accident resulting in a head 
injury, he did not report the back injury he now claims.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of memory.  Thus, 
the relative contemporaneousness of the report of medical 
history at discharge is significant.  Furthermore, because 
the veteran was not seeking monetary benefits at that time, 
it seems likely that he would report the events of service 
carefully and accurately.

In contrast, when the veteran thereafter presented his 
account, he was seeking VA benefits.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his 
or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

There is no doubt that the veteran is competent to relate the 
events of service, as he remembers them.  Thus, his 
competency is not at issue with regard to recounting these 
events.  Rather, it is the credibility of his recent 
statements which the Board finds is lacking.  There exists 
significant and persuasive conflicting evidence, in the form 
of the veteran's own statements to military health care 
providers at the time of discharge.  Simply put, the report 
of medical history at discharge from service is more 
convincing than the veteran's later statements made in 
support of a claim for monetary benefits.  

Moreover, there is no competent medical opinion linking a 
current low back disability to any in-service injury or 
disease.  The Board notes that several VA outpatient reports 
include a nominal nexus statement, which purports to relate 
the veteran's low back disability to an injury in the 
military when the veteran fell off a pier and hit a piling.  
However, in a July 2007 addendum, a VA physician acknowledged 
that the noted history of injury during military service was 
based solely on the history given by the veteran.  As such an 
injury is not shown in the service records, and as the Board 
has found that the veteran's account is not credible, a nexus 
opinion based on the veteran's account is not considered 
probative.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[a medical opinion that is based on the veteran's recitation 
of medical history, and unsupported by clinical findings, is 
not probative].  The Court has held that post-service 
reference by an examiner to injuries sustained in service, 
that is not accompanied by a review of service medical 
records by that examiner, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  

To the extent that the veteran purports to relate a current 
back disability to service, the Board finds that such 
evidence is not competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

As the evidence does not establish any disease or injury of 
the back in service, does not establish a diagnosis of a low 
back disability until many years after service, and does not 
establish a nexus between a current low back disability and 
service, the Board must conclude that the preponderance of 
the evidence is against the claim, and service connection for 
a low back disability is not in order.

ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

Entitlement to service connection for PTSD.

The most recent VA outpatient records contain a diagnosis of 
PTSD.  However, the basis for the diagnosis, including its 
compliance with DSM-IV criteria, is not provided.  

VA regulations require that if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125 (2007).  

In addition, the Board notes that there is no medical opinion 
of record that purports to relate the current diagnosis of 
PTSD to a specific stressor.  The veteran contends that his 
stressor events were a bicycle accident in 1986, and an 
alleged back injury in 1979.  The bicycle accident is clearly 
documented in the veteran's service treatment records, and is 
therefore deemed verified.  The alleged back injury is not 
recorded in the service treatment records, and, as discussed 
in more detail above, the veteran's account is not deemed to 
be credible.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).

Here, the evidence establishes a nominal diagnosis of PTSD, 
and, at a minimum, persistent or recurrent symptoms of PTSD.  
The evidence also establishes a verified stressor event.  A 
medical opinion is therefore necessary to determine whether 
the diagnosis of PTSD is valid, and whether it is 
attributable to the verified stressor.

Entitlement to service connection for residuals of head 
injury, to include headaches and cognitive impairment.

The Board notes that its statement of this issue differs from 
that adjudicated by the RO, which styled the issue as service 
connection for headaches.  In fact, the veteran has 
consistently claimed entitlement to service connection for a 
head injury, and has not limited his claim to headaches.  In 
his VA Form 9, he reported a loss of memory and loss of the 
ability to read and understand written material.  In the 
Board's view, a fair and liberal reading of the veteran's 
claim would include all neurologic residuals of the in-
service head injury.  

There is a significant conflict in the evidence as to whether 
the veteran's current cognitive impairment is attributable to 
the in-service head injury, or to a congenital learning 
disability or developmental disorder.  This is significant as 
congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2007); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.  The 
Board finds that additional development is therefore 
necessary to reach a decision on the claim.

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his neurologic residuals of a head injury 
and PTSD during the period of this claim 
or the identifying information and any 
necessary authorization to enable the VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine whether 
a diagnosis of PTSD is supported under the 
criteria set out in the DSM-IV, based on 
the verified stressor of having suffered a 
bicycle injury in service.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  The examiner 
should explain his/her conclusion in terms 
of the DSM-IV criteria.  

If the examiner determines that the 
veteran has a psychiatric disorder other 
than PTSD, the examiner should provide an 
opinion as to whether there is a 
probability of 50 percent or greater that 
such psychiatric disorder was caused or 
was increased in severity beyond its 
natural course by the veteran's military 
service. 

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature of any current neurologic residuals 
of the veteran's in-service head injury.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed.  

The examiner is asked to specifically 
state whether the veteran has a chronic 
disability manifested by headaches.  If 
so, the examiner is asked to state whether 
there is a probability of 50 percent or 
greater that such chronic disability was 
caused or was increased in severity beyond 
its natural course by the veteran's in-
service head injury.  

The examiner is asked to identify all 
currently supported diagnoses (other than 
psychiatric) affecting cognitive function.  
Any diagnoses that are considered to be 
congenital or developmental disorders 
should be identified as such.  

The examiner is also asked to determine 
whether there is a probability of 50 
percent or greater that any current 
cognitive impairment that is not deemed to 
be congenital or developmental in nature 
was caused or was increased in severity 
beyond its natural course by the veteran's 
in-service head injury.  The basis for all 
opinions should be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's PTSD claim, and 
should adjudicate the broadened claim of 
entitlement to service connection for 
residuals of head injury, to include 
headaches and cognitive impairment.  

If either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  

The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


